Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §112(a)
2.	The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation, “determining a utilization rate of the pool based on a cash balance of the pool and a liabilities balance of the pool.” The specification does not describe the process of determining a utilization rate for the bool based on a cash balance and a liabilities balance of the pool in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Paragraph 98 of the specification state that the utilization rate may be determined based on the cash balance and the 
Since claims 9 and 17 have the same issue as claim 1, claims 9 and 17 are rejected for the grounds and rationale used to reject claim 1. Since claims 2-8, 10-16, and 18-20 include the respective limitations of claims 1, 9, or 17, these claims are rejected for the grounds and rationale used to reject claim 1. Appropriate correction or clarification of these claims is required.  No new matter may be added.

Claims 5 and 6 recite the term “account interest index.” For example, claim 5 recites the limitation, “calculating an interest fee based on the interest index, an account interest index, and the amount.” The specification does not define the term “an account interest index” in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This term is recited in paragraphs 107 and 108 of the applicant’s specification. However, these paragraphs do not provide any definition of this term. Rather, the specification merely states that the interest fee is calculated based on the interest index, the account interest index, and the amount. For the purpose of examination, the examiner has interpreted claim 5 as stating, “calculating an interest fee based on the interest index
Since claims 13, 14, and 19 have the same issue as claim 5 or 6, claims 13, 14, and 19 are rejected for the grounds and rationale used to reject claims 5 and 6. Appropriate correction or clarification of these claims is required.  No new matter may be added. 


Claim Rejections - 35 USC §112(b)
4.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claim 1 recites the limitation, “determining a utilization rate of the pool based on a cash balance of the pool and a liabilities balance of the pool.” It is unclear, in light of the specification, whether the applicant intended to state that the utilization rate is calculated based on a “cash balance” and a “liabilities balance” of the pool, or a “cash balance” and a “borrows balance” of the pool. Paragraph 98 of the specification states that the utilization rate is calculated based on the cash balance and the liabilities balance of the pool. However, the specification does not provide any detail regarding how the borrows balance of the pool. Therefore, the only detail regarding how the utilization rate is calculated is provided in Equation 1 (as described in Paragraph 32 of the specification). For the purpose of examination, it is assumed that the applicant intended for claim 1 to state, “determining a utilization rate of the pool based on a cash balance of the pool and a borrows balance of the pool.” However, appropriate clarification regarding how the utilization rate is calculated is required.
	Since claims 9 and 17 have the same issue as claim 1, claims 9 and 17 are rejected for the grounds and rationale used to reject claim 1. Since claims 2-8, 10-16, and 18-20 include the respective limitations of claims 1, 9, or 17, these claims are rejected for the grounds and rationale used to reject claim 1. Appropriate correction or clarification of these claims is required.  No new matter may be added.

	Claim 2 recites the limitation, “wherein the blockchain ledger further includes an interest index.” Additionally, claim 1 recites the limitation, “updating an interest rate index for the pool based on the interest rate and a time since a last update.” It is unclear, in light of the specification, if there is a difference between the “interest index” recited in claim 2 and the “interest rate index” recited in claim 1. The term “interest rate index” is defined in Paragraph 35 of the applicant’s specification. Paragraph 35 of the specification states that the interest rate index captures a history of an associated interest rate and is calculated each time the associated interest rate changes. The term “interest index” is defined in Paragraph 65 of the specification as corresponding to a change in interest rate. Therefore, it appears 
Since claim 10 has the same issue as claim 2, claim 10 is rejected for the grounds and rationale used to reject claim 2. Since claims 3-6 and 11-14 include the respective limitations of claim 2 or claim 10, these claims are rejected for the grounds and rationale used to reject claim 2 and claim 10. Appropriate correction or clarification of these claims is required.  No new matter may be added. 


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-8), a machine (claims 9-16) 

Step 2A, Prong 1
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
A method for managing an interest rate for digital assets… the method comprising: 
detecting a transaction event for a [[blockchain]] ledger, wherein the transaction event is associated with a pool of digital assets and wherein the [[blockchain]] ledger includes: 
a plurality of transaction records for the pool of digital assets; and 
a plurality of accounts collectively owning the digital assets of the pool, 
wherein each account of the plurality of accounts owns a proportional portion of the digital assets; 
determining a utilization rate of the pool based on a cash balance of the pool and a liabilities balance of the pool; 
determining an interest rate for the pool based on the utilization rate of the pool; and 
updating an interest rate index for the pool based on the interest rate and a time since a last update.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, 

Step 2A, Prong 2
	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a computing device comprising at least one processor). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Additionally, merely stating that the method comprises detecting a transaction event on a blockchain ledger does not integrate the abstract idea into a practical application. Specifically, the claims do not provide any indication of an improvement to blockchain technology itself. Rather, the claims merely recite a generic blockchain ledger that is used to implement the abstract idea. Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e.,  a computing device comprising at least one processor and a blockchain ledger, do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 64-66 and 70-71). 
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
	Independent claims 9 and 17 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 9 recites limitations that are substantially similar to those recited in claim 1. However, the only difference between claims 9 and 1 is that the features of claim 9 are performed by a system rather than as a method. Similarly as described above regarding claim 1, claim 9 recites generic computer components (e.g. at least one physical processor and a physical memory comprising computer-executable instructions) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 9, claim 9 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 17 recites limitations that are substantially similar to those recited in claim 1. However, the only difference between claims 17 and 1 is that the features of claim 17 are performed by a non-transitory computer-readable medium rather than as a method. Similarly as described above regarding Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
	Dependent claims 2-8, 10-16, and 18-20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2 and 10 simply refine the abstract idea because they recite process steps that falls under the category of organizing human activity as described above regarding claim 1. Specifically, these claims state that the system detects an update event associated with the blockchain ledger and modifies an interest index. Such limitations fall under the category of fundamental economic principles and practices and/or commercial interactions. As a result, these claims do not add any additional element that integrates the abstract idea into a practical application, or amounts to significantly more than the abstract idea.
	Claims 3, 11, and 18 merely provide further definition to the “transaction event” recited in claims 1, 9, and 17. Simply stating that the transaction event comprises a series of steps for borrowing an amount from the pool of digital assets (e.g. determining whether a borrowing capacity of an account satisfies a collateral threshold, transferring an amount from the pool to the account, and updating the account based on the borrowed amount) merely adds steps to the abstract idea that fall under the category of certain methods of organizing human activity as described above regarding claim 1.
	Claims 4 and 12 merely provide further definition to the “borrowing capacity” recited in claims 3 and 11. Simply stating that the borrowing capacity is determined based on a collateral factor applied to 
	Claims 5, 13, and 19 merely provide further definition to the “transaction event” recited in claims 1, 9, and 17. Simply stating that the transaction event comprises a series of steps for repaying an amount from the pool of digital assets to an account (e.g. calculating an interest fee, transferring the amount and the interest fee from the pool to the account, and updating a borrow balance of the account) merely adds steps to the abstract idea that fall under the category of certain methods of organizing human activity as described above regarding claim 1.
	Claims 6 and 14 merely provide further definition to the “interest fee” recited in claims 5 and 13. Simply stating that the interest fee is calculated based on dividing the interest index by the account interest index and multiplying the division result by the amount does not provide an indication of an improvement to any technology. Rather, this merely defines how the borrowing capacity is determined.
	Claims 7, 15, and 20 merely provide further definition to the “transaction event” recited in claims 1, 9, and 17. Simply stating that the transaction event comprises a series of steps regarding a liquidation function for exchanging a borrowed digital asset for a borrower's collateral (e.g. transferring the amount from the account to the pool, reducing a borrow balance for the account, and transferring the collateral asset from the account to the target account) merely adds steps to the abstract idea that fall under the category of certain methods of organizing human activity as described above regarding claim 1.
	Claims 8 and 16 merely provide further definition to the “amount” recited in claims 7 and 15. Simply stating that the amount is a proportion of the borrow balance for the account and determined based on a close factor does not provide an indication of an improvement to any technology. Rather, this merely defines how the amount is determined.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Citation of Pertinent Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McClelland (U.S. Pre-Grant Publication No. 20210042823): Describes a system for collateralizing loans with digital assets.
Cella (U.S. Pre-Grant Publication No. 20200273100): Describes a system for facilitating lending transactions with smart contracts and blockchain technology.
AAVE (Non-Patent Literature article titled “AAVE Protocol Whitepaper V1.0): Describes a system for pool-based decentralized lending on a cryptocurrency platform.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696